department of the treasury internal_revenue_service washington d c date number gl-100228-00 cc el gl br release date uilc memorandum for assistant district_counsel pennsylvania district philadelphia from chief branch general litigation subject this responds to your request that we pre-review your memorandum regarding the above subject matter this document is not to be cited as precedent issue conclusion facts the debtors’ bankruptcy case was commenced on shortly before the debtors filed their individual income_tax returns form sec_1040 for the years without remittance on gl-100228-00 the bankruptcy court converted the case to a bankruptcy law and analysi sec_1 gl-100228-00 if you have any further questions please call the branch cc assistant regional_counsel gl ner sec_6325 a provides that a certificate of release shall be conclusive that the lien referred to in such certificate is extinguished
